Dismissed and Memorandum Opinion filed September 6, 2007







Dismissed
and Memorandum Opinion filed September 6, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00245-CV
____________
 
UNIFUND CCR PARTNERS, ASSIGNEE OF
SOUTHWEST AIRLINES, Appellant
 
V.
 
GWEN BOURGEOIS,
Appellee
 

 
On Appeal from County Court at Law
No. 1
Galveston County,
Texas
Trial Court Cause No.
55, 090
 

 
M E M O R
A N D U M   O P I N I O N
This is
an appeal from a judgment signed March 14, 2007.  The clerk=s record was filed on April 2, 2007. 
The reporter=s record was filed May 29, 2007.  No brief was filed.
On July
12, 2007, this Court issued an order stating that unless appellant submitted
its brief, together with a motion reasonably explaining why the brief was late,
on or before August 13, 2007, the Court would dismiss the appeal for want of
prosecution.  See Tex. R. App. P.
42.3(b).




Appellant filed no response.
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
Judgment rendered and Memorandum Opinion filed
September 6, 2007.
Panel consists of Justices Yates, Fowler, and Guzman.